TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                       JUDGMENT RENDERED DECEMBER 8, 2014



                                       NO. 03-10-00319-CV


               Appellants, Lou Ann Hughes and Performance Products, Inc.//
                              Cross-Appellant, James Pearcy

                                                  v.

                                 Appellee, James Pearcy//
             Cross-Appellees, Lou Ann Hughes and Performance Products, Inc.




        APPEAL FROM THE 433RD DISTRICT COURT OF COMAL COUNTY
       BEFORE CHIEF JUSTICE JONES, JUSTICES HENSON AND GOODWIN
                AFFIRMED -- OPINION BY JUSTICE GOODWIN;
                   JUSTICE HENSON NOT PARTICIPATING




This is an appeal from the judgment signed by the trial court on March 9, 2010. Having

reviewed the record and the parties’ arguments, the Court holds that there was no reversible error

in the trial court’s judgment. Therefore, the Court affirms the trial court’s judgment. The

appellants shall pay all costs relating to this appeal, both in this Court and in the court below.